EXHIBIT NO. 10.3

GERBER SCIENTIFIC, INC.
Non-Employee Director's Stock Grant Plan
(the "Plan")



 

The purpose of the Non-Employee Director's Stock Grant Plan (the "Plan") is to
increase the ownership interest in the Company of non-employee Directors whose
services are considered essential to the Company's growth and progress and to
provide a further incentive to serve as a Director of the Company.



The Plan provides an annual grant of Shares of the Company's common stock, $1.00
par value ("Shares"), equal to $25,000 per year to non-employee members of the
Board of Directors of the Company. Shares will be credited quarterly. Receipt of
the Shares will be deferred in accordance with the provisions of this Plan.



Eligibility. Any member of the Board who is not an employee of the Company and
has not been an employee during the preceding twelve (12) months shall
participate in the Plan.



Accounting. The Company will establish a deferred Shares account ("Deferred
Shares Account") for each non-employee Director and will furnish each
non-employee Director with quarterly statements of the Shares credited to
his/her Deferred Shares Account.



Shares and dividends credited to a Deferred Shares Account will be recorded by
the Company as current operating expenses, and an unfunded liability for such
amounts will be accrued. The amounts credited to a Deferred Shares Account will
not be deductible on the Company's income tax returns in the year accrued. The
Company may deduct the amount credited to a Deferred Shares Account in the year
in which it is distributed from the Deferred Shares Account and includable in
the recipient's gross income.



Credited Shares. $6,250 worth of Shares (rounded to the nearest one-hundredth of
a Share) will be credited quarterly on the last business day of March, June,
September, and December to the non-employee Director's Deferred Shares Account,
using the fair market value of the Shares on such date. For purposes of this
Plan, fair market value shall mean, as applied to a specific date, the closing
price for the Shares on such date as reported in the New York Stock
Exchange-Composite Transactions by The Wall Street Journal, or such other source
as may provide this information, or if no Shares were traded on such date, on
the next preceding day on which Shares were so traded ("Fair Market Value").



Credited Dividends. A non-employee Director's Deferred Shares Account will be
credited with dividends on the dividend payment date and converted to additional
Deferred Shares based on the then Fair Market Value. The amount of the dividend
credit shall be the number of Shares (rounded to the nearest one-hundredth of a
Share) determined by multiplying the dividend amount per Share by the number of
Shares credited to the Deferred Shares Account as of the record date and
dividing the product by the Fair Market Value per Share on the dividend payment
date.



Shares Subject to the Plan. Subject to adjustment as hereinafter provided, the
total number of Shares available for grants under the Plan on and after January
1, 2003 shall be 150,000. Shares shall be made available from presently
authorized but unissued Shares or authorized and issued Shares reacquired by the
Company and held by the Company as treasury stock, or a combination thereof. In
no event shall the Company be required to issue fractional Shares under the
Plan. Whenever under the terms of the Plan a fractional Share would otherwise be
required to be issued, there shall be paid in lieu thereof one full Share.



Adjustments. In the event of any change in the Shares through merger,
consolidation, stock split, stock dividend, reverse stock split,
recapitalization, combination, exchange of Shares, liquidation, split-up,
split-off, or the like, an appropriate adjustment shall be made in the Shares
held in the non-employee Director's Deferred Shares Account.



Shareholder Rights. Except as expressly provided herein, the Shares credited to
the non-employee Director's Deferred Shares Account shall confer no voting or
other rights upon the non-employee Director as a shareholder of the Company or
otherwise, with respect to such Shares, but shall confer only the right to
receive such credited Shares as and when provided under the terms of this Plan.



Restrictions on Transfer. Shares acquired under the Plan may not be sold or
otherwise disposed of except pursuant to an effective registration statement
under the Securities Act of 1933, as amended, or except in a transaction which,
in the opinion of counsel acceptable to the Company, is exempt from registration
under said Act. All certificates evidencing Shares issued pursuant to the Plan
may bear an appropriate legend evidencing any such transfer restriction. The
Company may require each person receiving Shares under the Plan to represent in
writing that such person is acquiring the Shares for his or her own account for
investment purposes only and without a view to the distribution thereof.



Amendment. The Board, from time to time and without the approval of the
shareholders, may amend this Plan in such respects as the Board may deem
advisable; provided, however, that no amendment shall become effective without
prior approval of he shareholders which would (a) materially increase the number
of securities which may be issued under this Plan; or (b) constitute a "material
revision" of the Plan as that term is defined by Section 303A(8) of the New York
Stock Exchange's Listed Company Manual. No amendment shall, without the
participant's (or beneficiary's) consent, alter or impair any of the rights
under any Grant previously made under this Plan.



Termination. The Board, without further approval of the shareholders, may
terminate this Plan at any time, but unless terminated earlier, this Plan shall
terminate on September 14, 2009. No termination shall, without the participant's
(or beneficiary's) consent, alter or impair any of the rights under any grant
previously made under this Plan.



Election. A non-employee Director shall select the period over which Shares in
the Deferred Shares Account are distributed: (a) over a ten (10) year period;
(b) over a period less than ten (10) years; or (c) in a single installment.
Installment distributions will be made on an annual basis (one payment per year)
and will be calculated by dividing the balance in the non-employee Director's
Deferred Shares Account immediately before the distribution by the number of
installments remaining to be paid.



An election notice ("Election Notice") shall be delivered to the Board by each
non-employee Director. The Election Notice will continue in effect until
modified in writing by a subsequent Notice to the Company by the non-employee
Director. Each new Election Notice shall apply to future deferrals and any
existing balances in the non-employee Directors Deferred Shares Account and must
be on file for twelve (12) months before it is effective. If no Election Notice
has been on file at least twelve (12) months at the time of distribution, the
non-employee Director's Deferred Shares Account shall be distributed in a single
installment.



Distribution. The Shares in a non-employee Director's Deferred Shares Account
shall be distributed beginning the first business day of the calendar year
immediately following the date a non-employee Director ceases to be a Director
of the Company, in accordance with the non-employee Director's Election Notice
as on file with the Company. The Deferred Shares Account will be paid out in
full Shares. Fractional Shares totaling less than a full Share will be rounded
upwards to the next full Share.



Distribution Upon Death. A non-employee Director shall name a beneficiary or
beneficiaries to receive any undistributed Shares credited to the Director's
Deferred Shares Account at the time of the non-employee Director's death. Each
designation shall revoke all prior designations. Each designation shall be made
on a beneficiary designation form ("Beneficiary Designation Form") filed by the
non-employee Director with the Board.



Upon the death of a Director (or upon the death of a former Director during any
distribution period) prior to the expiration of the distribution period, the
remaining Deferred Shares Account shall be distributed in full on the first
business day of the next calendar year following the year of death to the
non-employee Director's beneficiary, or if a beneficiary shall have predeceased
the non-employee Director or if a beneficiary has not been designated, to the
non-employee Director's estate in accordance with the applicable laws of will
and descent.



Withholding.

The Company retains the right to deduct and withhold from any Deferred Shares or
credited dividends due hereunder all sums which it may be required to deduct or
withhold pursuant to any applicable statute, law, regulation or order of any
jurisdiction whatsoever.





Termination of Directorship. A non-employee Director's directorship shall be
deemed to have terminated at the close of business on the day on which the
non-employee Director ceases to be a member of the Board for any reason
including resignation, removal, failure to be re-elected, or death.



Notwithstanding the non-employee Director's Election Notice, the Company, in its
sole discretion, may at any time elect to distribute the non-employee Director's
Deferred Shares Account in a single installment or over a period of up to ten
(10) years, if it determines that such action is in the best interests of the
Company.



Rights Unsecured. The right of a non-employee Director or the beneficiary or
beneficiaries of the non-employee Director to receive a distribution from a
Deferred Shares Account shall be an unsecured claim against the general assets
of the Company, and neither the non-employee Director nor the beneficiary shall
have any rights in or against any Shares credited to the non-employee Director's
Deferred Shares Account or any other specific assets of the Company. Nothing
contained herein shall be deemed to create a trust of any kind. All amounts
credited to a Deferred Shares Account shall constitute general assets of the
Company and may be disposed of by the Company at such time and for such purposes
as it may deem appropriate. The right of a non-employee Director or beneficiary
to the payment of Shares in a Deferred Shares Account shall not be assigned,
transferred, or pledged in whole or in part.



Notices. Any notice or election required or permitted to be given shall be in
writing and shall be deemed to be filed (a) on the date it is personally
delivered to the Board; or (b) three (3) business days after it is sent by
registered or certified mail, addressed to the Board.



Governing Law.

All rights under this Plan shall be governed by and construed in accordance with
the laws of the State of Connecticut, without giving effect to the principles of
conflicts or choice of law rules of any jurisdiction.



